 

Akers Biosciences, Inc.

201 Grove Road, Thorofare, NJ 08086

Tel 856-848-8698; Fax 856-848-0296

custservice@akersbiosciences.com

www.akersbiosciences.com

[ex10-1_001.jpg]

 

January 6, 2020

 

Mr. Howard Yeaton

24 Godwin Avenue, Suite B-1

Midland Park, NJ 07432

 

Re: Offer of Employment

 

Dear Howard:

 

I am pleased to offer you the position of Interim Chief Financial Officer at
Akers Bioscience, Inc. (“Akers” or “the Company”) on the terms set forth herein.

 

1. The start date of your position as outlined in this Letter Agreement (the
“Agreement”) is January 1, 2020. It is the Company’s intention that your
employment as Interim Chief Financial Officer shall proceed continuously from
October 5, 2018, as provided for, in part, in such employment agreement dated
October 5, 2018. The October 5, 2018 employment agreement was terminated
effective on December 31, 2019, and from such date, Mr. Yeaton shall no longer
serve as the Company’s Chief Executive Officer. Your primary place of work will
be at the Company’s facilities in Thorofare, New Jersey.

 

2. You shall render such services to the Company as are customarily rendered by
a Chief Financial Officer. You shall devote substantially all of your
professional time to Company duties, provided, however, that you may devote such
time as necessary to maintain your current financial consulting business so long
as it does not materially interfere with your Company duties. The Company will
provide you with Directors’ and Officers’ liability coverage no less generous
than that which applies to directors of the Company.

 

3. You will have a base salary of $25,000.00 (Twenty-Five Thousand Dollars) per
month paid in advance on the first date of each month, except for January 2020,
in which case it will be paid no later than January 8, 2020, less all deductions
applicable to wages.

 

4. You shall be eligible to participate in all group health, retirement, and
other benefit plans offer by the Company. The Company retains the discretion to
discontinue, amend, or reduce such benefit plans in accordance with applicable
law.

 

5. You will be reimbursed for your reasonable and necessary travel and business
expenses, including the expenses of travel and hotel stays in or near Thorofare,
New Jersey.

 

   

 

 

Howard Yeaton

January 6, 2020

Page 2

 

6. While we anticipate your employment under this agreement shall continue
through March 31, 2020, your employment shall be “at-will,” which means that
either you or the Company may terminate your employment at any time for any
reason or no reason. Each party agrees to give the other 30 (thirty) days’
written notice prior to terminating the employment.

 

7. This Agreement comprises the entire agreement between you and the Company
concerning its subject matter. All prior employment agreements are terminated
and are of no further force or effect.

 

8. This Agreement may not be orally modified. This Agreement shall construed in
accordance with, and governed in all respects, by the laws of the State of New
Jersey without reference to principles of conflicts of laws. The exclusive venue
for any disputes concerning this agreement or your employment with the Company
shall be the New Jersey State Courts with jurisdiction over the County of
Gloucester, New Jersey and the United States District Court for the District of
New Jersey. All parties to this agreement waive any right to trial by jury in
regard to such disputes.

 

We look forward to your continued employment with the Company in this new role.
Please sign this letter below to indicate your acceptance of these terms and
conditions of employment and send us a signed copy at your earliest convenience.

 

  Sincerely yours,         AKERS BIOSCIENCES, INC.         By: /s/ Christopher
Schreiber     Christopher Schreiber     Executive Chairman

 

ACCEPTED AND AGREED THIS

____ DAY OF JANUARY 2020

 

/s/ Howard Yeaton    Howard Yeaton  

 



   

 

